Case 19-01704-als7       Doc 15    Filed 09/16/19 Entered 09/16/19 15:44:20           Desc Main
                                   Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF IOWA

IN RE                                            )      CHAPTER 7
                                                 )      CASE NO. 19-01704
SUSAN M. THOLE,                                  )
                                                 )      APPLICATION FOR APPROVAL OF
        Debtor.                                  )      EMPLOYMENT OF A PROFESSIONAL
                                                 )      (ERIC LAM)

        1.     Applicant is the Trustee in this case.

        2.      Applicant believes that the employment of a professional is necessary to represent
or assist Trustee in carrying out the Trustee’s duties as follows:

       To investigate and prosecute objections to Debtor’s claims of exemptions and any
other matters requiring legal services for the administration of this case.

        The Trustee proposes to employ the following professional:

        Eric Lam
        Simmons Perrine Moyer Bergman PLC
        115 3rd Street SE, Suite 1200
        Cedar Rapids, IA 52401-1266
        (319)896-4018
        elam@simmonsperrine.com

        3.    Eric Lam and Simmons Perrine Moyer Bergman PLC are qualified by reason of
practice and experience to render such representation or assistance to the estate as outlined
above.

       4.   The compensation will be as follows: $390 per hour for legal services rendered
plus reimbursement for actual and necessary out-of-pocket costs related to said legal
service.

       5.     The applicant has disclosed to the undersigned the they have the following
connections with the debtor(s), creditors, the United States Trustee for Region 12 or any
employee of the United States trustee, or any other parties-in-interest: None except in other
unrelated matters Applicant or his law firm has been adverse to or represented Synchrony
Bank and Collins Community Credit Union, both of which are creditors of this estate and
are not the targets of Applicant’s pursuit. Similarly, Applicant or his law firm has been
adverse to or represented Northwestern Mutual in other unrelated matters, and
Northwestern Mutual is the custodian of the pension/annuity held by the Debtor, and the
pension/annuity is the target of Applicant’s pursuit. But Applicant’s target is the Debtor,
not Northwestern Mutual, which is merely the custodian. Applicant therefore reasonably
Case 19-01704-als7      Doc 15     Filed 09/16/19 Entered 09/16/19 15:44:20            Desc Main
                                   Document     Page 2 of 3


believes it is not disqualified. Only those members of the law firm who have signed the
attached 2014(a) Verification will be assigned to work on this matter.

       WHEREFORE, applicant prays that the Court approve such employment by the Trustee
pursuant to the terms and conditions set forth in this motion.

       NOTICE IS HEREBY GIVEN, any objections thereto must be served on the undersigned
Trustee at the address listed below; the United States Trustee at 210 Walnut Street, Room 793,
Des Moines, Iowa 50309-2108; the debtor(s); and debtor(s) counsel. Any objection must be
filed with the Clerk of Bankruptcy Court at P.O. Box 9264, Des Moines, Iowa 50306-9264
within 20 days of the date of this notice and report.


                                             /s/ Wesley B. Huisinga
                                             Wesley B. Huisinga ID No. IS9999360
                                             CHAPTER 7 TRUSTEE
                                             500 Firstar Bank Building
                                             115 Third Street SE
                                             P O B ox 2107
                                             Cedar Rapids, IA 52406-2107
                                             wbh@shuttleworthlaw.com




   FEDERAL RULES OF BANKRUPTCY PROCEDURE, RULE 2014(a) VERIFICATION

        I, Eric Lam, the undersigned attorney with Simmons Perrine Moyer Bergman PLC, the
professional named in the forgoing Application for Approval of Employment of Professional on
Behalf of the Estate, declare under penalty of perjury that the information regarding our firm as
set forth in the Application is true and correct.


                                                            /s/ Eric Lam
                                                                Eric Lam




                                                2
Case 19-01704-als7      Doc 15   Filed 09/16/19 Entered 09/16/19 15:44:20         Desc Main
                                 Document     Page 3 of 3


                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF IOWA


                                           )
IN RE                                      )   CHAPTER 7
                                           )
SUSAN M. THOLE                             )   Case No. 19-01704-ALS7
                                           )
Debtor                                     )   CERTIFICATE OF SERVICE
                                           )
                                           )

         The undersigned hereby certifies that a copy of the Application for Approval of

Employment of a Professional (Eric Lam), was served electronically on parties who receive

electronic notice through CM/ECF as listed on CM/ECF’s notice of electronic filing on

September 16, 2019.




                                               /s/ Brandy Wood
                                               Brandy Wood
                                               Assistant to Wesley B. Huisinga,
                                               Chapter 7 Bankruptcy Trustee
